DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-6, 9 and 13-16  in the reply filed on 11/17/2021 is acknowledged.
Claims 7 - 8 and 10 -12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/17/2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 6, 9 and 13 -16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Independent Claim 1 recites “… a slicing step of slicing a shape of the additively-manufactured object into weld bead layers each having a height corresponding to one bead layer using data of the shape of the additively-manufactured object, thereby generating a plurality of virtual bead layers; a reference direction setting step of setting, as a reference direction, a direction in which the sliced layer of the additively-manufactured object is continuously provided and extended in an intermediate layer disposed at a deposition-direction center of the plurality of virtual bead layers; and a bead adjusting step of adjusting a bead size virtual bead layers depending on a bead shape in a section perpendicular to the reference direction.”

    PNG
    media_image1.png
    825
    1052
    media_image1.png
    Greyscale

Going through the steps of subject matter eligibility test chart of the MPEP 2106.III included here for the recited claim 1 in quotation above:
Step (I). does the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C 101: process, machine, manufacture, or composition of matter?
Under its broadest reasonable interpretation, claim 1 is directed to a method for designing an additively-manufactured object (to be built by depositing a plurality of weld bead layers …). Thus, claim 1 fall within a statutory category.
Step (IIA). Here, an evaluation is made whether the claimer cites a judicial exception, i.e., an abstract idea, a law of nature, or a natural phenomenon.
All the recited designing steps of claim 1 (the slicing step, the reference direction setting step and the bead adjusting steps) are carried out virtually. That is no actual step of performing is claimed. Under its broadest reasonable interpretation, covers performance of the limitation in the mind (i.e., a mental step). That is, nothing in the claim element precludes the steps from practically being performed in the mind. For instance, “slicing bead layers … virtually” in the context of this claim encompasses the designer mentally/virtually slicing the object to be designed into virtual or abstract weld beads, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “a reference direction setting step … a direction in which virtually sliced layers are continuously provided… virtually” again this step recites an abstract step. Under its broadest reasonable interpretation, covers performance of the limitation in the mind that falls within the Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step (IIB). Here, an evaluation is made whether the judicial exception is integrated into a
practical application. This judicial exception is not integrated into a practical application. The claim recites additional elements to the virtual designing steps claimed (in the  slicing step: “using data of the shape of the additively-manufactured object”, in the reference direction setting step: “continuously provided and extended in an intermediate layer disposed at a deposition-direction center of the plurality of virtual bead layers” and the bead adjusting steps: “adjusting a bead size of the weld bead to be formed in the plurality of virtual bead layers depending on a bead shape in a section perpendicular to the reference direction”) , wherein all the additional elements are directed to reinforcing the steps claimed are performed virtually and no actual step is carried out. Thus, such claim elements do not ascertain an actual building step and are not adequately linked to the abstract idea (virtual designing). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they not impose any 
	Independent Claim 9 recites “… slicing a shape of the additively-manufactured object into weld bead layers each having a height corresponding to one bead layer using data of the shape of the additively-manufactured object, thereby generating a plurality of virtual bead layers; setting, as a reference direction, a direction in which the sliced layer of the additively-manufactured object is continuously provided and extended in an intermediate layer disposed at a deposition-direction center of the plurality of virtual bead layers; and adjusting a bead size of the weld bead to be formed in the plurality of virtual bead layers depending on a bead shape in a section perpendicular to the reference direction.” 
	Comparing independent claim 1 and claim 9, they are identical except the additional limitation included in claim 9 recited as: “A computer program product comprising a non-transitory computer readable storage medium having instructions encoded thereon that, when executed by a computer, cause the computer to execute a procedure”
	Examining the additional recited limitation included in the independent claim 9, the additional limitation in quotation only adds that the virtual steps of claim 1 & 9 is a computer program product stored in a non-transitory computer readable storage medium having instructions encoded thereon procedures executable by a computer. 
	If a claim limitation, under its broadest reasonable interpretation, covers performance of
the limitation in the mind but for the recitation of generic computer components, then if
falls within the “Mental Processes” grouping of abstract ideas. This judicial exception is
not integrated into a practical application. In particular, claim 9 only recites: “a computer program product comprising a non-transitory computer readable storage medium having instructions encoded thereon that, when executed by a computer, cause the computer to execute a procedure” such that it amounts no more than mere instructions to apply

element does not integrate the abstract idea into a practical application because it does
not impose any meaningful limits on practicing the abstract idea. Thus, claim 9 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Implementing the method, by a computer program product does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Dependent claim 2 additionally recites that wherein the virtual bead adjusting step includes “the bead shape is adjusted by changing at least one of a continuous formation speed of the weld bead and a heat input to the filler metal.”
	This additional limitation recited in claim 2, under its broadest reasonable interpretation, does not preclude the virtual bead adjusting step from being performed in the mind or virtually. If claim imitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes” grouping of abstract ideas. Furthermore, the claim does not recite any additional element(s) that integrates the abstract idea into a practical application.
	Dependent claim 3 additionally recites that the virtual designing additively-manufactured object includes “at least one protrusion portion that is continuous in the reference direction.”
	This additional limitation recited in claim 3, under its broadest reasonable interpretation, does not preclude the virtual designing additively-manufactured object from being performed in the mind or virtually. If claim imitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes” grouping of abstract ideas. Furthermore, the claim does not recite any additional element(s) that integrates the abstract idea into a practical application.
	Dependent claim 4 additionally recites “step of dividing the shape of the additively- manufactured object into a blank region serving as a base body of the additively- manufactured object, and an additive manufacturing region including the protrusion portion to be formed on the base body” to the virtual slicing step.
	This additional limitation recited in claim 4, under its broadest reasonable interpretation, does not preclude the virtual slicing step from being performed in the mind or virtually. If claim imitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes” grouping of abstract ideas. Furthermore, the claim does not recite any additional element(s) that integrates the abstract idea into a practical application.
	Dependent claim 5 additionally recites “the protrusion portion is a plurality of spiral protrusions extending along one axial direction.” to the virtual designing additively-manufactured object.
	This additional limitation recited in claim 5, under its broadest reasonable interpretation, does not preclude the virtual designing additively-manufactured object from being performed in the mind or virtually. If claim imitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes” grouping of abstract ideas. Furthermore, the claim does not recite any additional element(s) that integrates the abstract idea into a practical application.
	Dependent claim 6 additionally recites “the protrusion portion is a plurality of spiral protrusions extending along one axial direction.” to the virtual dividing step of the manufactured object into blank a blank region and manufacturing region.
	This additional limitation recited in claim 6, under its broadest reasonable interpretation, does not preclude from the virtual dividing step of the manufactured object into blank a blank region and manufacturing region being performed in the mind or virtually. If claim imitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes” grouping of abstract ideas. Furthermore, the claim 
	Dependent claim 13 additionally recites that the virtual bead adjusting step of claim 2 includes “at least one protrusion portion that is continuous in the reference direction.”
	This additional limitation recited in claim 13, under its broadest reasonable interpretation, does not preclude the virtual bead adjusting step of claim 2 from being performed in the mind or virtually. If claim imitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes” grouping of abstract ideas. Furthermore, the claim does not recite any additional element(s) that integrates the abstract idea into a practical application.
	Dependent claim 14 additionally recites “step of dividing the shape of the additively- manufactured object into a blank region serving as a base body of the additively- manufactured object, and an additive manufacturing region including the protrusion portion to be formed on the base body” the virtual bead adjusting step of claim 2 referenced in claim 13.
	This additional limitation recited in claim 14, under its broadest reasonable interpretation, does not preclude the virtual slicing step from being performed in the mind or virtually. If claim imitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes” grouping of abstract ideas. Furthermore, the claim does not recite any additional element(s) that integrates the abstract idea into a practical application.
	Dependent claim 15 additionally recites “the protrusion portion is a plurality of spiral protrusions extending along one axial direction.” the virtual bead adjusting step of claim 2 referenced in claim 13.
	This additional limitation recited in claim 15, under its broadest reasonable interpretation, does not preclude the virtual designing additively-manufactured object from being performed in the mind or virtually. If claim imitation, under its broadest reasonable interpretation, covers 
	Dependent claim 16 additionally recites “the protrusion portion is a plurality of spiral protrusions extending along one axial direction.” the virtual bead adjusting step of claim 2 referenced in claim 14.
	This additional limitation recited in claim 16, under its broadest reasonable interpretation, does not preclude from the virtual dividing step of the manufactured object into blank a blank region and manufacturing region being performed in the mind or virtually. If claim imitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes” grouping of abstract ideas. Furthermore, the claim does not recite any additional element(s) that integrates the abstract idea into a practical application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 4 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Zhang et al (US 2013/0197683 A1), herein after called Zhang.
Regarding claim 1, Zhang discloses a method for designing an additively-manufactured object to be built by depositing a plurality of weld bead layers formed of a weld bead formed by melting and solidifying a filler metal (a method of computer aided design (CAD) for manufacturing parts and molds, (Abstract, 0007) by a fused deposition of a layer-by-layer process of a metallic material  using a welding gun to form weld bead layers ( 0018, 0019)), the method comprising: a slicing step (model slicing, (0007)) of slicing a shape of the additively-manufactured object into weld bead layers each having a height corresponding to one bead layer using data of the shape of the additively-manufactured object, thereby generating a plurality of virtual bead layers (slicing a three-dimensional CAD model of a part or mold according to requirements for dimensional accuracy of the three-dimensional CAD model of the part or the mold and generation of numerical control codes for characteristics of size and shape of each layer of the modeling process (0007) wherein the generated sliced layers are weld bead layers in an embodiment, (0019)) Note here, computer aided design (CAD) is a computer program and the slicing step is carried out virtually ); a reference direction setting step (generation of numerical control codes for a modeling path, (0007)) of setting, as a reference direction, a direction in which the sliced layer of the additively-manufactured object is continuously provided and extended in an intermediate layer disposed at a deposition-direction center of the plurality of virtual bead layers (planning a modeling path according to slicing data of the three-dimensional computer aided design (CAD) model, (0007) and According to the digital modeling path generated by the 3D CAD model of the mold, the deposition modeling and the shaping operation is synchronously executed layer by layer from the base upward, (0029, FIG.1)); and a bead adjusting step of adjusting a bead size of the weld bead to be formed in the plurality of virtual bead layers depending on a bead shape in a section perpendicular to the reference direction (performing fused deposition  layer by layer modeling according to a track specified by said numerical control code for each layer wherein layer height is adjusted by the horizontal micro-roller and the thickness of a bead layer is adjusted by the two vertical micro-rollers (0007, 0019 and FIG. 1), Here as shown in FIG. 1, the horizontal micro-roller 11 adjusts the height of the bead layer in the direction of the modeling path where layer-by-layer modeling is  processed and the left and right vertical micro-rollers adjust the thickness of the weld bead layer perpendicular to the horizontal modeling path (reference direction). Further, as shown in FIG.1 each sliced bead layer is continuously applied (layer-by-layer) to the on the base 8 to form the cylindrical part 7. Thus, a weld bead layer amounts to “a bead” and adjusting a bead layer size is equivalent to adjusting a bead size).   
Regarding claim 2, Zhang discloses the method for designing an additively-manufactured object according to claim 1 wherein in the bead adjusting step, the bead shape is adjusted by changing at least one of a continuous formation speed of the weld bead and a heat input to the filler metal (the flowing of the welded material in a molten pool is limited by adjusting the pitch and angle according to the wall thickness and profile of the part or mold, (0019, 0020, 0024), the molten pool that forms the weld bead shape is adjusted to the required pitch and angel that changes the continuous formation speed of the weld bead).  
Regarding claim 3, Zhang discloses the method for designing an additively-manufactured object according to claim 1, wherein the additively-manufactured object includes at least one protrusion portion that is continuous in the reference direction (the cylindrical walls of part 7 that is computer aided designed (CAD), is a continuously protruding portion in the direction of modeling path (reference direction) from the base 8, (FIG.1)).  
Regarding claim 4, Zhang discloses the method for designing an additively-manufactured object according to claim 3, the method comprising a step of dividing the shape of the additively- manufactured object into a blank region  serving as a base body of the additively- 3Docket No. 002500-KS0069 manufactured object (According to the digital modeling path generated by the 3D CAD model of part 7 is on  a base part 8, (0031, 0035 and FIG. 1), and an additive manufacturing region including the protrusion portion to be formed on the base body (the computer aided design part 7 is a is a continuously protruding portion  in the direction of modeling path (reference direction) from the base 8, (FIG.1)), wherein the slicing step is a step of slicing the additively manufacturing region into the plurality of virtual bead layers (wherein the slicing a three-dimensional CAD model of a part is the slicing of part ,  wherein the generated sliced layers are weld bead layers in an embodiment and where in the slicing modeling step of part 7 is done by a computer aided designing (CAD) program, (0007, 0019, FIG. 1)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 – 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Cheng (CN107150208 A), herein after called Cheng.
Regarding claim 5, Zhang discloses the method for designing an additively-manufactured object according to claim 3, wherein the additively-manufactured object includes at least one protrusion portion.
	Zhang further disclose that the part (object) virtually designed (CAD) can be of a complex shape part (0019).

However, Cheng that teaches a method for manufacturing a model runner of a hydraulic turbine by combining mechanical processing and additive manufacturing (0002), also teaches upper crown (1) as the basis of additive manufacturing, and each spiral blade (2) protruding from the upper crown (1), (0031, FIG. 3 and FIG.4).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the protrusion portion of Zhang from the base to be a plurality of spiral protrusions extending along one axial direction since changing the shape of a part (protrusion portion) is considered a matter of design choice within a person of ordinary skill in the art (MPEP 2144. IV. B).
Regarding claim 6, Zhang discloses the method for designing an additively-manufactured object according to claim 4, wherein the additively-manufactured object includes at least one protrusion portion.
	Zhang further disclose that the part (object) virtually designed (CAD) can be of a complex shape part (0019).
Zhang does not explicitly teach that the protrusion portion is a plurality of spiral protrusions extending along one axial direction.  
However, Cheng that teaches a method for manufacturing a model runner of a hydraulic turbine by combining mechanical processing and additive manufacturing (0002), also teaches upper crown (1) as the basis of additive manufacturing, and each spiral blade (2) protruding from the upper crown (1), (0031, FIG. 3 and FIG.4).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the protrusion portion of Zhang from the base to be a plurality of spiral protrusions extending along one axial direction since changing the shape of a part (protrusion .
Claims 9 and 13 – 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Bui et al. (US 2016/0263832 A1), herein after called Bui.
Regarding claim 9, Zhang discloses designing an additively-manufactured object to be built by depositing a plurality of weld bead layers formed of a weld bead formed by melting and solidifying a filler metal (computer aided design (CAD) for manufacturing parts and molds, (Abstract, 0007) by a fused deposition of a layer-by-layer process of a metallic material  using a welding gun to form weld bead layers ( 0018, 0019)), the procedure comprising: slicing a shape of the additively-manufactured object into weld bead layers each having a height corresponding to one bead layer using data of the shape of the additively-manufactured object, thereby generating a plurality of virtual bead layers(slicing a three-dimensional CAD model of a part or mold according to requirements for dimensional accuracy of the three-dimensional CAD model of the part or the mold and generation of numerical control codes for characteristics of size and shape of each layer of the modeling process (0007) wherein the generated sliced layers are weld bead layers in an embodiment, (0019)) Note here, computer aided design (CAD) is a computer program and the slicing step is carried out virtually ); setting, as a reference direction, a direction in which the sliced layer of the additively-manufactured object is continuously provided and extended in an intermediate layer disposed at a deposition-direction center of the plurality of virtual bead layers(planning a modeling path according to slicing data of the three-dimensional computer aided design (CAD) model, (0007) and According to the digital modeling path generated by the 3D CAD model of the mold, the deposition modeling and the shaping operation is synchronously executed layer by layer from the base upward, (0029, FIG.1));  adjusting a bead size of the weld bead to be formed in the plurality of virtual bead layers depending on a bead shape in a section perpendicular to the reference direction(performing fused deposition  layer by layer modeling according to a track specified by said numerical control code for each layer wherein layer height is adjusted by the horizontal micro-roller and the thickness of a bead layer is adjusted by the two vertical micro-rollers (0007, 0019 and FIG. 1), Here as shown in FIG. 1, the horizontal micro-roller 11 adjusts the height of the bead layer in the direction of the modeling path where layer-by-layer modeling is  processed and the left and right vertical micro-rollers adjust the thickness of the weld bead layer perpendicular to the horizontal modeling path (reference direction). Further, as shown in FIG.1 each sliced bead layer is continuously applied (layer-by-layer) to the on the base 8 to form the cylindrical part 7. Thus, a weld bead layer amounts to “a bead” and adjusting a bead layer size is equivalent to adjusting a bead size).   
	Zhang further discloses the virtual designing method is a computer aided designing (CAD) program. This implicitly teaches that the virtual designing (CAD) program is stored in the memory of the computer to be executed. 
Zhang does not explicitly teach that the computer program product comprising a non-transitory computer readable storage medium having instructions encoded thereon. 
However, Bui that teaches a computer-aided design (CAD) system for additive manufacturing processes (0001, 0002), also teaches the computer-executable instructions are contained (stored) in non-transitory machine usable/readable or computer usable/readable medium (0068).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to store the virtual designing (CAD) program in a non-transitory computer readable storage medium having instructions encoded thereon as a suitable CAD storage medium as taught in Bui.
Regarding claim 13, Zhang in view of Bui teaches the method for designing an additively-manufactured object according to claim 2, wherein the additively-manufactured object includes at least one protrusion portion that is continuous in the reference direction (the cylindrical walls of part 7 that is computer aided designed (CAD), is a continuously protruding portion in the direction of modeling path (reference direction) from the base 8, Zhang (FIG.1)).  
Regarding claim 14, Zhang in view of Bui teaches the method for designing an additively-manufactured object according 6Docket No. 002500-KS0069 to claim 13, the method comprising a step of dividing the shape of the additively- manufactured object into a blank region serving as a base body of the additively- manufactured object(According to the digital modeling path generated by the 3D CAD model of part 7 is on  a base part 8, Zhang (0031, 0035 and FIG. 1), and an additive manufacturing region including the protrusion portion to be formed on the base body(the computer aided design part 7 is a is a continuously protruding portion  in the direction of modeling path (reference direction) from the base 8, Zhang(FIG.1)), wherein the slicing step is a step of slicing the additively manufacturing region into the plurality of virtual bead layers(wherein the slicing a three-dimensional CAD model of a part is the slicing of part ,  wherein the generated sliced layers are weld bead layers in an embodiment and where in the slicing modeling step of part 7 is done by a computer aided designing (CAD) program, (0007, 0019, FIG. 1)).
Claims 15 – 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Bui in further view of Cheng .
Regarding claim 15, Zhang in view of Bui teaches the method for designing an additively-manufactured object according to claim 13, wherein the additively-manufactured object includes at least one protrusion portion.
	Zhang in view of Bui further teaches that the part (object) virtually designed (CAD) can be of a complex shape part, Zhang (0019).
Zhang in view of Bui do not explicitly teach that the protrusion portion is a plurality of spiral protrusions extending along one axial direction.  
However, Cheng that teaches a method for manufacturing a model runner of a hydraulic turbine by combining mechanical processing and additive manufacturing (0002), also teaches 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the protrusion portion of Zhang from the base to be a plurality of spiral protrusions extending along one axial direction since changing the shape of a part (protrusion portion) is considered a matter of design choice within a person of ordinary skill in the art (MPEP 2144. IV. B). 
Regarding claim 16, Zhang in view of Bui teach the method for designing an additively-manufactured object according to claim 14, wherein the additively-manufactured object includes at least one protrusion portion.
	Zhang in view of Bui further teach that the part (object) virtually designed (CAD) can be of a complex shape part (0019).
Zhang in view of Bui do not explicitly teach that the protrusion portion is a plurality of spiral protrusions extending along one axial direction.  
However, Cheng that teaches a method for manufacturing a model runner of a hydraulic turbine by combining mechanical processing and additive manufacturing (0002), also teaches upper crown (1) as the basis of additive manufacturing, and each spiral blade (2) protruding from the upper crown (1), (0031, FIG. 3 and FIG.4).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the protrusion portion of Zhang from the base to be a plurality of spiral protrusions extending along one axial direction since changing the shape of a part (protrusion portion) is considered a matter of design choice within a person of ordinary skill in the art (MPEP 2144. IV. B).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761